Citation Nr: 1536270	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-33 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for retinal detachment of the right eye.

2.  Entitlement to service connection for retinal detachment of the right eye.

3.  Entitlement to an effective date earlier than September 7, 2010, for the grant of service connection for right ear hearing loss.

4.  Entitlement to an effective date earlier than September 7, 2010, for the grant of service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable disability rating for right ear hearing loss.

7.  Entitlement to a non-service-connected pension benefits.

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1967.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran perfected timely appeals of these issues.

In June 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO via videoconference.  A transcript of the hearing has been associated with the claims file.

The Board notes that additional evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2014 Supplemental Statement of the Case (SSOC) and the March 2014 Statement of the Case (SOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran was received.  Regarding the new and material evidence claim, as the Board is reopening the claim, the Veteran is not prejudiced by the lack of review by the AOJ of this evidence.  Regarding the earlier effective date claims and the initial rating claim for tinnitus, a waiver is not necessary because under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal for the earlier effective date claims and the initial rating claim for tinnitus was submitted on April 2014 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the earlier effective date claims and initial rating claim for tinnitus do not need to be remanded solely for consideration of such new evidence.  Id.  Regarding the pension claim, right ear hearing loss initial rating claim, and the right eye service connection claim, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of these issues.  Thus, a waiver for this evidence is not necessary at this time for these issues.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder and entitlement to service connection for a traumatic brain injury (TBI) have been raised by the record in a June 2015 statement by the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issues of:  (1) entitlement to service connection for retinal detachment of the right eye; (2) entitlement to an initial compensable disability rating for right ear hearing loss; and, (3) entitlement to a non-service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed May 1989 rating decision denied service connection for retinal detachment of the right eye.

2.  An unappealed December 1992 RO notification letter denied the claim the claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for retinal detachment of the right eye.

3.  The evidence pertaining to the Veteran's retinal detachment of the right eye submitted subsequent to the December 1992 RO notification letter was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

4.  The Veteran separated from the active military service in March 1967; he did not raise claims of entitlement to service connection for right ear hearing loss and tinnitus within one year of discharge.

5.  In July 1981, the Veteran first raised claims of entitlement to service connection for tinnitus and right ear hearing loss; an unappealed July 1981 rating decision denied those claims.  The Veteran was notified of this denial in an August 5, 1981, RO letter.

6.  The RO in July 1981 considered the correct facts, as they were known at the time, and appropriately applied the law as then in effect.

7.  In April 1989, the Veteran raised a claim of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for right ear hearing loss; an unappealed May 1989 RO notification letter denied that claim.

8.  The RO in May 1989 considered the correct facts, as they were known at the time, and appropriately applied the law as then in effect.

9.  In October 1992, the Veteran raised a claim of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for right ear hearing loss; an unappealed December 3, 1992, RO notification letter denied that claim.

10.  The RO in December 1992 considered the correct facts, as they were known at the time, and appropriately applied the law as then in effect.

11.  In correspondence received on September 7, 2010, the Veteran requested that his claims of entitlement to service connection for right ear hearing loss and tinnitus be reopened.

12.  In an October 2012 rating decision, service connection for right ear hearing loss and tinnitus was granted, effective September 7, 2010.

13.  No communication or medical record following December 3, 1992, and prior to September 7, 2010, may be interpreted as an informal claim of entitlement to service connection for right ear hearing loss.

14.  No communication or medical record following August 5, 1981, and prior to September 7, 2010, may be interpreted as an informal claim of entitlement to service connection for tinnitus.

15.  The Veteran's service-connected tinnitus has been assigned a 10 percent rating, the maximum rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.



CONCLUSIONS OF LAW

1.  The RO's May 1989 rating decision that denied service connection for retinal detachment of the right eye is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).

2.  The RO's December 1992 notification letter that denied the claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for retinal detachment of the right eye is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for retinal detachment of the right eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for an effective date prior to September 7, 2010, for the award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date prior to September 7, 2010, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the new and material evidence claim, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the duties to notify and assist is required.

Regarding the initial rating claim for tinnitus, the Board finds that no further action is necessary pursuant to the duties to notify and assist.  As described below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the Veterans Claims Assistance Act (VCAA) is not applicable to matters in which the law, and not the evidence, is dispositive).  

Regarding the earlier effective date claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The earlier effective date appeals arise from the Veteran's disagreement with the effective dates assigned following the grants of service connection for tinnitus and right ear hearing loss.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on these downstream elements of the claims.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in October 2010, December 2010, and January 2011 before the grants of service connection for tinnitus and right ear hearing loss were legally sufficient, VA's duty to notify is satisfied for the earlier effective date claims.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The Board notes that private treatment records from Dr. F. are not of record; however, the RO made two unsuccessful attempts in January 2011 and June 2011 to obtain these records.  The Veteran was notified that these records had not been obtained in a June 2011 and was afforded the opportunity to submit his own copies of these records, which he did not.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary for the earlier effective date claims.  

Furthermore, the Veteran was afforded a Board hearing in June 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ clarified the issues on appeal and solicited information from the Veteran regarding why he believed he was entitled to earlier effective dates for his service-connected right ear hearing loss and tinnitus.  The VLJ asked the Veteran questions regarding whether he had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims (i.e., evidence of earlier filed claims), and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for retinal detachment of the right eye.

The RO denied the Veteran's petition to reopen his claim for service connection for retinal detachment of the right eye in the September 2011 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

By way of history, in a May 1989 rating decision, the RO denied service connection for retinal detachment of the right eye.  He was advised of his appellate rights in a letter dated that same month.  The Veteran was advised that the records did not show a causal relationship between the post-service retinal detachment of the right eye and the Veteran's active military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a December 1992 letter, the RO acknowledged the Veteran's recent new and material evidence claim for the right eye.  However, the RO stated that this claim had been previously denied and new and material evidence was necessary.  The RO stated that if new and material evidence was not received within 60 days, then the claim would be disallowed.  The Veteran did not submit new and material evidence and thus the new and material evidence claim was implicitly denied.  The Veteran did not appeal the December 1992 RO notification letter or submit new and material evidence, and thus the December 1992 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In September 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for retinal detachment of the right eye.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In this case, the following evidence has been added to the record since the December 1992 RO denial:  private medical records, lay statements, VA treatment records, a VA examination and medical opinion, a Board hearing transcript, an Internet article submitted by the Veteran, and a private medical opinion.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

The private medical opinion is also material.  The claim was previously denied because there was no nexus between the Veteran's current retinal detachment of the right eye and his active military service.  Since that time, the Veteran's private physician, Dr. M.G., submitted a January 2013 medical opinion, in which he finds that the Veteran is legally blind in his right eye due to a right-sided gunfire explosion in 1964 (i.e., during the Veteran's active military service).  There is no negative nexus evidence of the contrary to this medical opinion in the claims file.  This bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for retinal detachment of the right eye is reopened.

III.  Earlier Effective Date Claims

An October 2012 rating decision granted entitlement to service connection for tinnitus and right ear hearing loss, retroactively effective from September 7, 2010.  The Veteran contends that he is entitled to earlier effective dates for these awards of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in March 1967.  It is not in dispute that he failed to submit claims of entitlement to service connection for tinnitus and right ear hearing loss within one year from his discharge.  Therefore, assignment of effective dates back to the day following discharge is not possible.

It is observed that the Veteran initially raised claims of entitlement to service connection for tinnitus and right ear hearing loss in July 1981.  Those claims were denied by the RO in a July 1981 rating decision.  The Veteran was notified of that decision in an August 5, 1981, letter from the RO.  The July 1981 considered the April 1977 and August 1977 ear, nose, and throat (ENT) reports from the Veteran's private physician, Dr. C.F., but ultimately found that hearing loss was not shown to exist in service and did not become manifest to a compensable degree within the one-year presumptive period following the Veteran's separation from the active military service.  The RO also determined that the records were negative for complaints of tinnitus in service.  The Veteran never perfected the appeal.  As such, the July 1981 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior that denial.

In April 1989, the Veteran raised a claim of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  An unappealed May 1989 RO notification letter denied that claim.  The Veteran never perfected the appeal.  As such, the April 1989 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior that denial.

In October 1992, the Veteran raised a claim of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  An unappealed December 3, 1992, RO notification letter denied that claim.  The Veteran never perfected the appeal.  As such, the December 1992 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior that denial.

Based on the foregoing, any effective date awarded for the right ear hearing loss must follow December 3, 1992.  Any effective date awarded for the tinnitus must follow August 5, 1981.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the previously denied claims of entitlement to service connection for right ear hearing loss and tinnitus on September 7, 2010.  Thus, that date serves as the date of the claims.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the September 7, 2010, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to September 7, 2010, then the date of the claims would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after September 7, 2010, would not entitle the Veteran to earlier effective dates.

The Board has considered whether any evidence of record after the last final rating action on August 5, 1981, but prior to September 7, 2010, could serve as an informal claim for the tinnitus in order to entitle the Veteran to an earlier effective date.  The Board has also considered whether any evidence of record after the last final rating action on December 3, 1992, but prior to September 7, 2010, could serve as an informal claim for the right ear hearing loss in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

After reviewing the record, the Board concludes that there are no testimonial documents submitted between August 5, 1981, and September 7, 2010, indicating an intent to reopen a claim of entitlement to service connection for tinnitus.  There are also no testimonial documents submitted between December 3, 1992, and September 7, 2010, indicating an intent to reopen a claim of entitlement to service connection for right ear hearing loss.

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's September 7, 2010, claims were not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claims, be it formal or informal, of entitlement to service connection for tinnitus and right ear hearing loss were filed earlier than September 7, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to effective dates earlier than September 7, 2010, for his service-connected right ear hearing loss and tinnitus. The Board does not disagree with the Veteran's contention that he originally filed claims of service connection for right ear hearing loss and tinnitus in July 1981.  The Board finds, however, that these claims of service connection were denied in July 1981, after considering the Veteran's private audiological treatment records dated in April 1977 and August 1977, and the July 1981 rating decision became final.  The Veteran's subsequent claims for right ear hearing loss were also denied in May 1989 and December 1992 RO notification letters and were not appealed by the Veteran.  As such, the earliest effective date possible for the Veteran's claims to reopen for service connection for right ear hearing loss and tinnitus is the most recent claims received by the RO on September 7, 2010.

In sum, the presently assigned effectives date of September 7, 2010, are appropriate and there is no basis for awards of service connection for tinnitus and right ear hearing loss prior to that date.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the rating decision that granted him service connection for his tinnitus.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently assigned a 10 percent rating for his tinnitus under DC 6260.  DC 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 6260.  

In summary, there is no legal entitlement to an initial rating in excess of 10 percent for tinnitus.  The Board has carefully reviewed the rating schedule and finds no other DC that would provide a basis to grant a higher evaluation for this disability.  In essence, the Veteran currently has the highest possible schedular rating provided for tinnitus.  Thus, the Board has no alternative but to deny the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  Consequently, a rating in excess of 10 percent for tinnitus, on a schedular basis, is not warranted.  

V.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Veteran indicated that he had difficulty understanding conversations and difficulty hearing when background noise was present.  In this regard, the rating criteria for hearing loss and tinnitus were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss and tinnitus were of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss and tinnitus that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to tinnitus that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of his tinnitus.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing, the Veteran reported that he was retired and did not indicate that he was currently unemployed due to his tinnitus.  There is no allegation in the record that his service-connected tinnitus has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 



ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for retinal detachment of the right eye is reopened.

The claim of entitlement to an effective date earlier than September 7, 2010, for the grant of service connection for right ear hearing loss is denied.

The claim of entitlement to an effective date earlier than September 7, 2010, for the grant of service connection for tinnitus is denied.

The claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, at his June 2015 Board hearing, the Veteran reported recent outpatient treatment for the disorders on appeal at the VA Medical Center (VAMC) in Columbia, South Carolina, to include the Greenville, South Carolina, VA Community-Based Outpatient Clinic (CBOC).  These recent treatment records are not currently in the claims file as the most recent treatment records from the VAMC in Columbia, South Carolina, are dated from April 2013.  On remand, all pertinent VA treatment records since this date, as well as updated copies of the private treatment records currently of record, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  


Pension Claim

At his Board hearing, the Veteran testified that his spouse was currently on disability benefits from the SSA and that they had several medical expenses that were not covered by their health insurance.  The most recent Medical Expense Report (VA Form 21P-8416) completed by the Veteran in support of his non-service-connected pension benefits claim is dated in November 2012.  Thus, in light of the information presented at the June 2015 Board hearing, the Board finds that a remand is necessary to obtain updated information concerning the Veteran's (and his wife's) income and expense information, including monthly SSA payments and medical expenses, so that a determination can be made as to whether the income requirement for non-service-connected pension benefits has been met at any time during the claim period.

Right Eye Claim

The Veteran was afforded a VA examination in September 2012 to address the nature and etiology of his right eye.  The Veteran was diagnosed with status post retinal detachment in the right eye with resultant visual acuity loss.  Regarding a nexus opinion, the VA examiner determined that he could not correlate the Veteran's retinal detachment with the incident in-service described by the Veteran.  However, the examiner also found that he could not deny that the in-service event happened.  The examiner did not provide the requested medical opinion in terms of "at least as likely as not."  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Following the September 2012 VA examination, the Veteran's private ENT physician, Dr. M.G., submitted a medical opinion in January 2013.  Dr. M.G. determined that the Veteran was legally blind in his right eye due to a right-sided gunfire explosion in 1964 (i.e., during his active military service).  Dr. M.G. did not provide any rationale for this medical opinion and did not review the Veteran's claims file in providing the medical opinion.  As the VA examiner did not consider the January 2013 private medical opinion and as it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding his in-service injury, his STRs, his post-service VA and private treatment records, and the medical literature reviewed in forming his medical opinion, the Board finds that a VA addendum medical opinion is necessary before a decision on the merits may be reached.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Bilateral Hearing Loss Claim

The Veteran's last VA examination to assess the current severity of his service-connected right ear hearing loss was in August 2012.  This examination is now three years old.  Since that examination, the Veteran's private physician, Dr. M.G., submitted a January 2013 medical opinion, in which he states that a hearing aid for the Veteran's right ear was not "medically indicated."  The Veteran also testified at his Board hearing that he was now having to use a hearing aid for his right ear.  The use of a hearing aid was not documented at the August 2012 VA examination.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's right ear hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected right ear hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC, to include the Greenville, South Carolina, VA CBOC, dated since April 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain updated copies of the private treatment records currently in the claims file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The AOJ must request that the Veteran submit an updated Financial Status Report (FSR) and/or Improved Pension Eligibility Verification Report, detailing his current household income and expenses, including any income received by his spouse. The Veteran must be asked to specifically identify all income sources, to include SSA benefits for himself and his spouse, and all medical expenses for himself and his spouse.

4.  After obtaining the above records, return the claims file to the VA examiner who conducted the September 2012 VA examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed status post retinal detachment in the right eye with resultant visual acuity loss.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's currently diagnosed status post retinal detachment in the right eye with
resultant visual acuity loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, itself, must be made available to the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed status post retinal detachment in the right eye with resultant visual acuity loss is related to his active military service.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  The examiner is also asked to address the January 2013 private medical nexus opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected right ear hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected right ear hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of the right ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected right ear hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner should also provide an opinion addressing whether the Veteran's service-connected right ear hearing loss prevents him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms, and signs associated with the right ear hearing loss.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a SSOC.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


